DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1, 15, there is no support in the original disclosure for the limitation of an interference fit between first protrusion and first wall biases the collapsible crate to remain in the erect configuration and thus it constitutes new matter.  No support in the original disclosure for an inner surface of the first protrusion facing second side wall and thus it constitutes new matter.  Furthermore, regarding claims 1, 15, there is no support in the original disclosure for innermost surface of the first protrusion furthest from the inner surface of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,038,953 to Radar in view of US 2003/0116564 to Overholt et al (Overholt) and US 2003/0006232 to Raghunathan et al. (Raghunathan).
Regarding claim 1, Radar discloses a collapsible crate (10) movable between erect configuration (Fig 3) and collapsed configuration (Fig 1) comprising a top member (12) having two opposing side sections and two opposing end sections, a bottom member (14) having two opposing bottom side edges and two opposing bottom end edges, first and second opposing end walls (15) each pivotally connected to the top along corresponding top end section (col. 3, ll. 40-45), first and second opposing side walls (16).  Radar does not teach protrusion on side wall configured to abut with end wall in interference fit when in erect configuration.  Overholt discloses a collapsible crate (Fig 1) and in particular discloses sidewall (22) having a protrusion In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  Furthermore, when the collapsible crate is in erect configuration, the interference fit between the protrusion (48) and side wall biases the crate to remain in erect configuration due to the flange (62) being received in the recess (50, €0028) and downward inward force on the side wall would move the crate back into collapsed configuration since it has the structure as recited.





Regarding claim 8-11, Radar further discloses rail formation (24 and grooves) in each of opposing first and second end walls (as shown in Fig 3-5), the rail being brackets (Fig 5).  
Regarding claim 12, Radar further discloses each side wall comprising upper panel (18, Fig 8) with interlocking projections (75) along a lower edge, lower panel (17, Fig 6) with interlocking projections (51) along upper edge, the first and second interlocking projections pivotally connecting upper and lower panel (Fig 2, col. 5, ll. 20-25).
Regarding claim 15, Radar discloses a collapsible crate (10) movable between erect configuration (Fig 3) and collapsed configuration (Fig 1) comprising a top member (12) having two opposing side sections and two opposing end sections, a bottom member (14) having two opposing bottom side edges and two opposing bottom end edges, first and second opposing end walls (15) each pivotally connected to the top along corresponding top end section (col. 3, ll. 40-45), first and second opposing side walls (16).  Radar further discloses releasable catch (68) configured between bottom edge of an end wall and adjacent end edge of bottom member (col. 5, ll. 65-68).  Radar further discloses an alignment tab (70) configured between bottom edge of end wall (15) and adjacent end edge of bottom member (14).  Radar does not teach protrusion on side wall configured to abut with end wall in interference fit when in erect configuration.  Overholt discloses a collapsible crate (Fig 1) and in particular discloses sidewall (22) having a protrusion (28) protruding from inner surface of the side wall (Fig 3), an innermost surface (62) of the first protrusion facing the second side wall and configured to abut an outermost surface (60) of the first end wall (18) facing inner surface of first side wall with an interference fit (€0044, Fig 3).  In particular, the inner most surface is the circular opening.  One of ordinary skill in the art would have found it obvious to incorporate protrusion and abutments to the side and In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  Furthermore, when the collapsible crate is in erect configuration, the interference fit between the protrusion (48) and side wall biases the crate to remain in erect configuration due to the flange (62) being received in the recess (50, €0028) and downward inward force on the side wall would move the crate back into collapsed configuration since it has the structure as recited.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Overholt, Raghunathan and US Patent No. 5,671,858 to Hsu.
Regarding claim 5, the modified Radar teaches the crate of claim except for a stop tab and slot on the side wall.  Hsu discloses a collapsible container (Fig 5) and in particular discloses .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Overholt, Raghunathan and US 2002/0108951 to Zelko.
Regarding claim 6, the modified Radar teaches claim 1 except for a flange extending from side wall to contact adjacent side wall.  Zeiko discloses a collapsible crate (Fig 1) and in particular discloses a flange (29) extending from a side wall (3, 5) to contact an adjacent end wall (2, 4) in order to provide a stop ridge to prevent relative displacement between the walls (¶0061).  One of ordinary skill in the art would have found it obvious to incorporate a flange to the sidewall of Radar to contact adjacent side wall as suggested by Zelko in order to provide a stop to prevent relative displacement between the walls.

Claims 7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Overholt, Raghunathan and US 2009/0159593 to Apps.
Regarding claim 7, 13-14, the modified Radar teaches the crate of claim 1 but does not teach a channel formed on inner surface of sidewall and pin of end wall that moves along in channel between erect and collapsed configuration.  However, Apps discloses crate (Fig 1) having a curved channel (24) on inner surface of side wall (14) with a pin (21) extending from a side edge of end wall in direction parallel to end axes and on adjacent end panel aligning to reconfigured between erect and collapsed configuration (Fig 6, ¶0023).  One of ordinary skill in .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that there is support in the original disclosure for the protrusion configured to releasably maintain the end wall in standing position when the crate is in erect configuration.  However, the disclosure is silent with the biasing of the crate and thus it constitutes new matter. Applicant further argues that Figs 6A and 6D clearly depict inner surface of the protrusion 60 faces second side wall 30.  However, the protrusion is not even shown in Fig 6a and Fig 6D does not show the second side wall or the inner surface of the protrusion.  It is not clear from the figures which is the inner surface of the protrusion.  Applicant further argues the combination of Radar in view of Overholt and in particular argues that Overholt does not disclose the claimed protrusion connection as recited.  This is not persuasive because Overholt discloses inner most surface of the protrusion (within the opening) furthest from inner surface of the first sidewall and facing the second side wall being configured to abut outermost surface (60) of the end wall closest to inner surface of the first side wall.  As shown in Fig 3, the surface (60) extends outward of the end wall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735